 

Exhibit 10.1

 

EXECUTION VERSION

 

 

IGI Laboratories, Inc.

 

$125,000,000
3.75% Convertible Senior Notes due 2019

 

PURCHASE AGREEMENT

 

December 10, 2014

 

DEUTSCHE BANK SECURITIES INC.
J.P. MORGAN SECURITIES LLC

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

 

Ladies and Gentlemen:

 

IGI Laboratories, Inc., a Delaware corporation (the “Company”), hereby confirms
its agreement with you (the “Initial Purchasers”), as set forth below.

 

Section 1.          The Securities. Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Initial Purchasers
$125,000,000 aggregate principal amount of its 3.75% Convertible Senior Notes
due 2019 (the “Firm Notes”), convertible into shares of the Company’s common
stock, par value $.01 per share (“Common Stock”), and at the election of the
Initial Purchasers, up to an aggregate of $18,750,000 additional principal
amount of its 3.75% Convertible Senior Notes due 2019 (the “Optional Notes” and,
together with the Firm Notes, the “Notes”). The Notes are to be issued under an
indenture (the “Indenture”) to be dated as of December 16, 2014, by and between
the Company and Wilmington Trust, National Association, as Trustee (the
“Trustee”).

 

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

 

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated December 9, 2014 (as amended or supplemented at the
date thereof, including any and all exhibits thereto and any information
incorporated by reference therein, the “Preliminary Offering Memorandum”),
setting forth or including a description of the terms of the Notes, the terms of
the offering of the Notes, and a description of the Company. As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Offering Memorandum, as
supplemented or amended by the written communications listed on Annex A hereto
in the most recent form that has been prepared and delivered by the Company to
the Initial Purchasers in connection with their solicitation of offers to
purchase Notes prior to the time when sales of the Notes were first made (the
“Time of Execution”). Promptly after the Time of Execution and in any event no
later than the second business day following the Time of Execution, the Company
will prepare and deliver to each Initial Purchaser a final offering memorandum
(as amended or supplemented at the date thereof, including any and all exhibits
thereto and any information incorporated by reference therein, the “Final
Offering Memorandum”), which will consist of the Preliminary Offering Memorandum
with such changes therein as are required to reflect the information contained
in the amendments or supplements listed on Annex A hereto. The Company hereby
confirms that it has authorized the use of the Pricing Disclosure Package, the
Final Offering Memorandum and the Recorded Road Show (defined below) in
connection with the offer and sale of the Notes by the Initial Purchasers.

 

 

 

 

Section 2.          Representations and Warranties. As of the Time of Execution
and at the Closing Date and any Option Closing Date, Company represents and
warrants to and agrees with each of the Initial Purchasers as follows
(references in this Section 2 to the “Offering Memorandum” are to (i) the
Pricing Disclosure Package in the case of representations and warranties made as
of the Time of Execution and (ii) both the Pricing Disclosure Package and the
Final Offering Memorandum in the case of representations and warranties made at
the Closing Date and any Option Closing Date (as defined in Section 3 below)):

 

(a)          The Preliminary Offering Memorandum, on the date thereof, did not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. At the Time of Execution, the
Pricing Disclosure Package does not, and on the Closing Date or Option Closing
Date, as the case may be, will not, and the Final Offering Memorandum as of its
date and on such Closing Date or Option Closing Date, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Offering Memorandum, in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchasers through Deutsche Bank Securities Inc.
specifically for inclusion therein, it being understood and agreed that the only
such information is that described in Section 11 hereof. The Company has not
distributed or referred to and will not distribute or refer to any written
communication (as defined in Rule 405 of the Act) that constitutes an offer to
sell or solicitation of an offer to buy the Notes (each such communication by
the Company or its agents and representatives (other than the Pricing Disclosure
Package and Final Offering Memorandum) an “Issuer Written Communication”) other
than the Pricing Disclosure Package, the Final Offering Memorandum and the
recorded electronic road show made available to investors (the “Recorded Road
Show”). Any information in an Issuer Written Communication that is not otherwise
included in the Pricing Disclosure Package and the Final Offering Memorandum
does not conflict with the Pricing Disclosure Package or the Final Offering
Memorandum and each Issuer Written Communication, when taken together with the
Pricing Disclosure Package, does not at the Time of Execution, and when taken
together with the Final Offering Memorandum at the Closing Date or the Option
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

-2-

 

 

(b)          The financial statements of the Company, together with the related
notes, included or incorporated by reference in the Offering Memorandum comply
in all material respects with the applicable requirements of the Securities Act
and fairly present the financial condition of the Company as of the dates
indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with U.S. generally accepted accounting
principles consistently applied throughout the periods involved. The interactive
data in eXtensible Business Reporting Language incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(c)          EisnerAmper LLP is an independent public accounting firm with
respect to the Company within the meaning of the Securities Act and the Rules
and Regulations and the applicable Rules and Regulations and the Public Company
Accounting Oversight Board (United States) (the “PCAOB”) as required by the Act.

 

(d)          Nothing has come to the attention of the Company that has caused
the Company to believe that the statistical and market-related data included or
incorporated by reference in the Offering Memorandum are based on or derived
from sources that are not reliable and accurate in all material respects.

 

(e)          There is no action pending by the Company or, to the Company’s
knowledge, by the NYSE MKT to delist the Common Stock from the NYSE MKT, nor has
the Company received any notification that the NYSE MKT is contemplating
terminating such listing.

 

(f)          The Company has not taken, directly or indirectly, any action that
is designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Notes.

 

(g)          The Company is not and, after giving effect to the offering and
sale of the Notes and the application of the net proceeds thereof, will not be
an “investment company,” as such term is defined in the Investment Company Act
of 1940, as amended.

 

(h)          The Notes and the Indenture will conform in all material respects
to the descriptions thereof in the Offering Memorandum.

 

-3-

 

 

(i)          As of the Closing Date or the Option Closing Date, as the case may
be, the Company will have the authorized, issued and outstanding capitalization
set forth in the Offering Memorandum under the heading “Capitalization”; all of
the outstanding shares of capital stock or other ownership interests of the
Company and each of the subsidiaries of the Company (each, a “Subsidiary” and
collectively, the “Subsidiaries”) have been, and as of the Closing Date or the
Option Closing Date, as the case may be, will be, duly authorized and validly
issued, are fully paid and, with respect to shares of capital stock,
nonassessable and were not issued in violation of any preemptive or similar
rights; upon receipt of stockholder approval, the shares of Common Stock
initially issuable upon conversion of the Notes will have been duly and validly
authorized and reserved for issuance and, when issued and delivered in
accordance with the provisions of the Notes and the Indenture, will be duly and
validly issued, fully paid and nonassessable and will conform to the description
of the Common Stock of the Company contained in the Offering Memorandum; other
than as described in the Offering Memorandum, all of the outstanding shares of
capital stock of the Company and of each of the Subsidiaries will be free and
clear of all liens, encumbrances, equities and claims or restrictions on
transferability (other than those imposed by the Act and the securities or “Blue
Sky” laws of certain jurisdictions) or voting. Except as set forth in the
Offering Memorandum and other than grants of equity-based awards pursuant to the
Company’s equity incentive and employee benefit plans (including employee stock
purchase plans), there are no (i) options, warrants or other rights to purchase,
(ii) agreements or other obligations to issue or (iii) other rights to convert
any obligation into, or exchange any securities for, shares of capital stock of
or ownership interests in the Company or any of the Subsidiaries outstanding.
Except for the Subsidiaries or as disclosed in the Offering Memorandum, the
Company does not own, directly or indirectly, any shares of capital stock or any
other equity or long-term debt securities or have any equity interest in any
firm, partnership, joint venture or other entity.

 

(j)          None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Act) has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any “security” (as defined in the
Act) that is or could be integrated with the sale of the Notes in a manner that
would require the registration under the Act of the Notes or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 7 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers in the
manner contemplated by this Agreement to register any of the Notes under the Act
or to qualify the Indenture under the Trust Indenture Act of 1939, as amended.

 

(k)          No securities of the Company or any Subsidiary are of the same
class (within the meaning of Rule 144A under the Act) as the Notes and listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system.

 

(l)          Within the preceding six months, neither the Company nor any other
person acting on behalf of the Company has offered or sold to any person any
Notes, or any securities of the same or a similar class as the Notes, other than
Notes offered or sold to the Initial Purchasers hereunder. The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Notes or any substantially similar security issued by the
Company, within six months subsequent to the date on which the distribution of
the Notes has been completed (as notified to the Company by the Initial
Purchasers), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Notes in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act.

 

-4-

 

 

(m)          Each of the Company and its Subsidiaries has been duly organized
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of organization. Each of the Company and its Subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in Offering Memorandum, and is duly
qualified to do business as a foreign corporation or other entity in good
standing in each jurisdiction in which it owns or leases real property or in
which the conduct of its business makes such qualification necessary and in
which the failure to so qualify would have or would reasonably be expected to
result in a material adverse effect upon the business, prospects, properties,
operations, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole, or in its ability to perform its
obligations under this Agreement (“Material Adverse Effect”). Except for those
of the Company’s Subsidiaries set forth on Schedule 2 attached hereto, none of
the Company’s Subsidiaries is a “significant subsidiary” (as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act).

 

(n)          The Company has all requisite corporate power and authority to
execute, deliver and perform each of its obligations under the Notes and, upon
receipt of stockholder approval, to issue the Common Stock issuable upon
conversion of the Notes. The Notes, when issued, will be in the form
contemplated by the Indenture. The Notes have been duly and validly authorized
by the Company and, when executed by the Company and authenticated by the
Trustee in accordance with the provisions of the Indenture and, in the case of
the Notes, when delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement, will constitute valid and legally
binding obligations of the Company, entitled to the benefits of the Indenture,
and enforceable against the Company in accordance with their terms, except that
the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought (collectively, the “Enforceability Exceptions”).

 

(o)          The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under the Indenture. The Indenture
has been duly and validly authorized by the Company and, when executed and
delivered by the Company (assuming the due authorization, execution and delivery
by the Trustee), will constitute a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except
that the enforcement thereof may be subject to the Enforceability Exceptions.

 

(p)          The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by the Company. This Agreement has been duly
executed and delivered by the Company.

 

-5-

 

 

(q)          The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, order, rule or regulation to which the Company or any
Subsidiary is subject, or by which any property or asset of the Company or any
Subsidiary is bound or affected, except to the extent such breach, violation or
default is not reasonably likely to have a Material Adverse Effect, (B) conflict
with, result in any violation or breach of, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any right of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) (a “Default Acceleration Event”)
of, any agreement, lease, credit facility, debt, note, bond, mortgage, indenture
or other instrument (the “Contracts”) or obligation or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, except to the extent that
such conflict, default or Default Acceleration Event would not reasonably be
expected to result in a Material Adverse Effect, or (C) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
the Company’s or any of the Subsidiaries’ respective certificates of
incorporation, as amended, or by-laws, as amended.

 

(r)          None of the Company or the Subsidiaries is (i) in violation of its
certificate of incorporation or bylaws, (ii) in breach or violation of any
statute, judgment, decree, order, rule or regulation applicable to any of them
or any of their respective properties or assets, except for any such breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect, or (iii) in breach of or default under (nor has any event
occurred that, with notice or passage of time or both, would constitute a
default under) or in violation of any of the terms or provisions of any
indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate, contract or other agreement or
instrument to which any of them is a party or to which any of them or their
respective properties or assets is subject (collectively, “Contracts”), except
for any such breach, default, violation or event that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

(s)          No consent, approval, authorization or order of any governmental
authority is required for the issuance and sale by the Company of the Notes to
the Initial Purchasers or the consummation by the Company of the other
transactions contemplated hereby, except such as may be required under Blue Sky
laws, as to which such counsel need express no opinion, and those which have
previously been obtained.

 

(t)          Each of the Company and its Subsidiaries has (A) filed all returns
(as hereinafter defined) required to be filed with taxing authorities prior to
the date hereof or has duly obtained extensions of time for the filing thereof
and (B) paid all taxes (as hereinafter defined) shown as due on such returns
that were filed and has paid all taxes imposed on or assessed against the
Company or such respective Subsidiary, except, in all cases, for any such
amounts that the Company or any Subsidiary is contesting in good faith and
except in any case in which the failure to so file or pay would not reasonably
be expected to have a Material Adverse Effect. No issues have been raised and
are currently pending by any taxing authority in connection with any of the
returns or taxes asserted as due from the Company or its Subsidiaries, and no
waivers of statutes of limitation with respect to the returns or collection of
taxes have been given by or requested from the Company or its Subsidiaries. The
term “taxes” mean all federal, state, local, foreign, and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
customs, duties or other taxes, fees, assessments, or charges of any kind
whatever, together with any interest and any penalties, additions to tax, or
additional amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements, and other documents required to be filed in
respect to taxes.

 

-6-

 

 

(u)          Since the respective dates as of which information is given
(including by incorporation by reference) in the Preliminary Offering
Memorandum, Pricing Disclosure Package or Final Offering Memorandum, (a) neither
the Company nor any of its Subsidiaries has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business, (b) the Company has not declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock, there has not been any change in the capital stock of the Company
or any of its Subsidiaries (other than a change in the number of outstanding
shares of Common Stock due to the issuance of shares upon the exercise of
outstanding options or warrants or the issuance of restricted stock awards or
restricted stock units under the Company’s existing stock awards plan, or any
new grants thereof in the ordinary course of business), (c) there has not been
any material change in the Company’s long-term or short-term debt, and (d) there
has not been the occurrence of any Material Adverse Effect.

 

(v)         There is not pending or, to the knowledge of the Company,
threatened, any action, suit, proceeding, inquiry or investigation to which the
Company or any of its Subsidiaries is a party or of which any property or assets
of the Company or its Subsidiaries is the subject before or by any court or
governmental agency, authority or body, or any arbitrator or mediator, which
would reasonably be expected to result in a Material Adverse Effect or adversely
affect the consummation of the transactions contemplated by this Agreement.

 

(w)          The Company and each of its Subsidiaries holds, and is in
compliance with, all franchises, grants, authorizations, licenses, permits,
approvals, clearances, registrations, easements, consents, certificates and
orders (“Permits”) issued by the appropriate federal, state, local or foreign
governmental agency, authority or body (including, without limitation, those of
the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
required for the conduct of its business, and all such Permits are valid and in
full force and effect, in each case except where the invalidity, failure to
hold, or comply with, any of them would not reasonably be expected to result in
a Material Adverse Effect. Neither the Company nor any of its Subsidiaries has
received any written notice of proceedings relating to the revocation or
modification of any Permits which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would be reasonably
expected to result in a Material Adverse Effect.

 

(x)          All activities by the Company and each of its Subsidiaries related
to the development, manufacture, distribution, marketing, promoting, labeling,
offering for sale and selling of products, including without limitation,
advertising, detailing, planning, promoting, reporting, storing, handling and
shipping have been conducted in material compliance with the Permits and all
applicable foreign, federal, state or local laws and regulations, except where
failure to so comply would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

-7-

 

 

(y)          Neither the Company nor any of its Subsidiaries has received any
written notices from, nor is otherwise aware of, any proceedings from any
regulatory authority or body alleging that the ownership, manufacture,
distribution or sale of any products by the Company is in violation of any
applicable foreign, federal, state or local laws and regulations, except for any
such violations as would not, individually or in the aggregate, reasonably be
expected to result in Material Adverse Effect. Except as disclosed or
incorporated by reference in the Offering Memorandum, neither the Company nor
any Subsidiary has received: (i) any FDA Form 483 concerning the manufacture of
products; or (ii) warning or untitled letters from the FDA concerning any
products owned, manufactured, distributed or sold by the Company or any
Subsidiary in which the FDA asserted that the operations of the Company or any
Subsidiary were not in compliance with applicable foreign, federal, state or
local laws and regulations in any material respect.

 

(z)          Neither the Company nor any of its Subsidiaries has received any
written notices, nor is otherwise aware of, any proceedings that any regulatory
authority or body has initiated, or threatened to initiate, any action to
recall, order a market withdrawal, suspend or otherwise restrict the
manufacture, sale or distribution of any products manufactured, sold or
distributed by the Company or any Subsidiary. There are no outstanding, pending
or, to the knowledge of the Company, threatened proceedings, voluntary or
involuntary market withdrawals, safety alerts or other regulatory enforcement
actions related to the manufacture, sale or distribution of products by the
Company or any Subsidiary.

 

(aa)         The Company and each of its Subsidiaries has complied in all
material respects with, and is not in material violation of any applicable
Health Care Laws, and, to the knowledge of the Company, has not engaged in
activities which are, as applicable, cause for false claims liability, civil
penalties, or mandatory or permissive exclusion from Medicare, Medicaid, or any
state health care program or other federal health care program. For purposes of
this Agreement, “Health Care Laws” means: (i) the Federal Food, Drug, and
Cosmetic Act and the regulations promulgated thereunder; (ii) all applicable
federal, state, and local fraud and abuse laws, including, without limitation,
the U.S. Anti-Kickback Statute (42 U.S.C. Section 1320a-7b(b)), the U.S.
Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h), the U.S. Civil False
Claims Act (31 U.S.C. Section 3729 et seq.), the criminal False Claims Law (42
U.S.C. § 1320a-7b(a)), all criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et
seq.), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary penalties
law (42 U.S.C. § 1320a-7a), HIPAA, as amended by the Health Information
Technology for Economic and Clinical Health Act (42 U.S.C. Section 17921 et
seq.), and the regulations promulgated pursuant to such statutes; (iii) Medicare
(Title XVIII of the Social Security Act); (iv) Medicaid (Title XIX of the Social
Security Act); (v) all federal or state Laws regarding the collection, reporting
and processing of any applicable rebate, chargeback or adjustment under the
Medicaid Drug Rebate Program (42 U.S.C. § 1396r-8) and any state supplemental
rebate program, Medicare average sales price reporting (42 U.S.C. § 1395w-3a),
the Public Health Service Act (42 U.S.C. § 256b), the VA Federal Supply Schedule
(38 U.S.C. § 8126) or under any state pharmaceutical assistance program or U.S.
Department of Veterans Affairs agreement, and any successor government programs.
Neither the Company nor any Subsidiary has received written notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any court or arbitrator or governmental or regulatory
authority or third party alleging that any product operation or activity is in
material violation of any Health Care Law, and, to the Company’s knowledge, no
such claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action is threatened. Neither the Company nor any
Subsidiary is a party to or has any ongoing reporting obligations pursuant to
any corporate integrity agreements, deferred prosecution agreements, monitoring
agreements, consent decrees, settlement orders, plans of correction or similar
agreements with or imposed by any federal, state, or local governmental agency,
authority or body. Additionally, neither the Company, its Subsidiaries nor any
of its respective employees, officers or directors has been excluded, suspended
or debarred from participation in any U.S. federal health care program or human
clinical research or, to the knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
could reasonably be expected to result in debarment, suspension, or exclusion.

 

-8-

 

 

(bb)         The Company and its Subsidiaries have good title to all property
(whether real or personal) described in the Offering Memorandum as being owned
by them that is material to the business of the Company, in each case free and
clear of all liens, claims, security interests, other encumbrances or defects,
except those that would not reasonably be expected to result in a Material
Adverse Effect. The property held under lease by the Company and its
Subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company and its
Subsidiaries.

 

(cc)         The Company and each of its Subsidiaries owns or possesses or has
valid right to use all patents, patent applications, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its Subsidiaries as
currently carried on and as described in the Offering Memorandum. To the
knowledge of the Company, no action or use by the Company or any of its
Subsidiaries will involve or give rise to any infringement of, or license or
similar fees for, any Intellectual Property of others, except where such action,
use, license or fee would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has received any
notice alleging any such infringement or fee.

 

(dd)         The studies and tests conducted by or on behalf of the Company or
its Subsidiaries that are described or referred to in the Offering Memorandum
were and, if still pending, are being conducted in accordance with all statutes,
laws, rules and regulations, as applicable (including, without limitation, those
administered by the FDA or by any foreign, federal, state or local governmental
or regulatory authority performing functions similar to those performed by the
FDA). The descriptions of the results of such studies and tests that are
described or referred to in the Offering Memorandum are accurate and complete in
all material respects and fairly present the published data derived from such
studies and tests, and each of the Company and its Subsidiaries has no knowledge
of other studies or tests the results of which are materially inconsistent with
or otherwise call into question the results described or referred to in the
Offering Memorandum. Neither the Company nor its Subsidiaries has received any
written notices or other correspondence from the FDA or any other foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA with respect to any ongoing
studies or tests requiring the termination or suspension of such studies or
tests. For the avoidance of doubt, the Company makes no representation or
warranty that the results of any studies or tests conducted by or on behalf of
the Company will be sufficient to obtain governmental approval from the FDA or
any foreign, state or local governmental body exercising comparable authority.

 

-9-

 

 

(ee)         The Company has established and administers a compliance program
applicable to the Company and its Subsidiaries, to assist the Company, its
Subsidiaries and their directors, officers and employees of the Company and its
Subsidiaries in complying with applicable regulatory requirements (including,
without limitation, those administered by the FDA and any other foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA).

 

(ff)         Except as would not be reasonably expected to result in a Material
Adverse Effect, neither the Company nor any of its Subsidiaries has failed to
file with the FDA or any other applicable regulatory authority any filing,
declaration, listing, registration, report or submission that is required to be
so filed. All such filings were complete and correct in all material respects
when made (or were corrected or supplemented by a subsequent submission) and no
material deficiencies have been asserted by any applicable regulatory authority
with respect to any such filings, declarations, listings, registrations, reports
or submissions.

 

(gg)         None of the Company, the Subsidiaries or any of their respective
directors or officers nor, to the knowledge of the Company, any agent, employee,
Affiliate, or other person acting on behalf of the Company or any of the
Subsidiaries, is currently subject to or the target of any sanctions
administered by the U.S. Government, including, without limitation, the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”), the U.S.
Department of Commerce, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or any similar
sanctions imposed by any other body, governmental or other, to which the Company
or any of its Subsidiaries is subject (collectively, “Sanctions”), nor located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria); (iii)
neither the Company nor the Subsidiaries have knowingly engaged in during the
past five years, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country; and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend or contribute or
otherwise make available to any Subsidiary, joint venture partner or other
person or entity (i) to fund or facilitate any activities of or business with
any person, or in any country or territory, that, at the time of such funding or
facilitating, is the subject of Sanctions or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as an initial purchaser, advisor, investor or otherwise) of
Sanctions.

 

(hh)         The Company and each of its Subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as, in the Company’s
reasonable judgment, is adequate for the conduct of its business and the value
of its properties and as is customary for similarly sized companies engaged in
similar businesses in similar industries. Neither the Company nor any Subsidiary
has been refused any coverage under insurance policies sought or applied for and
the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

-10-

 

 

(ii)         No labor dispute with the employees of the Company or any of its
Subsidiaries exists or, to the knowledge of the Company, is imminent, that would
reasonably be expected to result in a Material Adverse Effect.

 

(jj)         Other than pursuant to this Agreement, the Company has not incurred
and will not incur any liability for any finder’s or broker’s fee or agent’s
commission in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.

 

(kk)         Neither the Company nor any of its Subsidiaries is in violation of
any statute, any rule, regulation, decision or order of any governmental agency
or body or any domestic or foreign court relating to the use, disposal or
release of hazardous chemicals, toxic substances or radioactive and biological
materials or relating to the protection or restoration of the environment or
human exposure to hazardous chemicals, toxic substances or radioactive and
biological materials (collectively, “Environmental Laws”) except for any such
violation which would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Company, neither the Company nor any of its
Subsidiaries (i) owns or operates any real property contaminated with any
substance which would impose any liability or other obligation on the Company or
any Subsidiary under applicable Environmental Laws, (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or (iii)
is subject to any claim relating to any Environmental Laws, which, in the case
of clauses (i) through (iii), would individually or in the aggregate be expected
to have a Material Adverse Effect; and the Company is not aware of any pending
investigation which might lead to such a claim.

 

(ll)         The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with U.S. generally accepted accounting
principles. The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission's rules and guidelines applicable thereto. The Company’s
internal control over financial reporting is effective and the Company is not
aware of any material weaknesses in its internal control over financial
reporting.

 

(mm)         Since the date of the latest audited financial statements included
or incorporated by reference in the Offering Memorandum, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or would reasonably be expected to materially affect, the
Company’s internal control over financial reporting.

 

-11-

 

 

(nn)         The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its Subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

 

(oo)         The operations of the Company and its Subsidiaries are being
conducted in material compliance with applicable employment laws and the rules
and regulations thereunder issued, administered or enforced by any governmental
agency (collectively, the “Employee Benefit Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Employee Benefit Laws is pending or, to the knowledge of the Company,
threatened.

 

(pp)         None of the Company or the Subsidiaries currently has any liability
for any prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the Company or any of the Subsidiaries makes or ever
has made a contribution and in which any employee of the Company or of any
Subsidiary is or has ever been a participant. With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

 

(qq)         None of the Company, any of the Subsidiaries or their respective
directors or officers, nor to the knowledge of the Company, any agent, employee,
Affiliate or other person associated with or acting on behalf of the Company or
any of the Subsidiaries: (i) has used any funds for any unlawful contribution,
gift, property, entertainment or other unlawful expense relating to political
activity; (ii) has made, taken or will take any action in furtherance of any
direct or indirect unlawful payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any foreign or domestic government official or
employee (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
improperly influence official action or secure an improper advantage for the
Company or its subsidiaries; (iii) has made, offered, or taken an act in
furtherance of any bribe, unlawful rebate, payoff, influence payment, property,
gift, kickback or other unlawful payment; or (iv) is aware of or has taken any
action, directly or indirectly, that would result in a violation of any
provision of the Bribery Act 2010 of the United Kingdom, or the OECD Convention
on Bribery of Foreign Public Officials in International Business Transactions
(“OECD Convention”), the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (collectively, the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA), including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, in contravention of the FCPA or any
applicable anti-bribery and anticorruption laws or regulations to which the
Company, any of its Subsidiaries, any director, officer, agent, employee,
Affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries is subject. The Company, the Subsidiaries and their
Affiliates have each conducted their businesses in compliance with the FCPA and
any applicable anti-bribery and anti-corruption laws or regulations and have
instituted and maintain and enforce and will continue to maintain and enforce
policies and procedures designed to promote and ensure, and which are reasonably
expected to continue to ensure, continued compliance with all applicable
anti-bribery and anti-corruption laws.

 

-12-

 

 

(rr)         The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements, including without limitation those of
Title 18 U.S. Code Section 1956 and 1957, the Bank Secrecy Act, as amended by
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT
Act”), the Currency and Foreign Transactions Reporting Act of 1970, as amended,
the applicable money laundering statutes of all jurisdictions, the rules and
regulations thereunder issued, administered or enforced by any governmental
agency having jurisdiction over the Company or any of the Subsidiaries, and any
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder (collectively, the “Anti-Money Laundering Laws”), and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(ss)         Immediately after the consummation of the transactions contemplated
by this Agreement, the fair value and present fair saleable value of the assets
of each of the Company and the Subsidiaries (each on a consolidated basis) will
exceed the sum of its stated liabilities and identified contingent liabilities;
none of the Company or the Subsidiaries (each on a consolidated basis) is, nor
will any of the Company or the Subsidiaries (each on a consolidated basis) be,
after giving effect to the execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby,
(a) left with unreasonably small capital with which to carry on its business as
it is proposed to be conducted, (b) unable to pay its debts (contingent or
otherwise) as they mature or (c) otherwise insolvent.

 

(tt)         Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated by the Commission and the
NYSE MKT thereunder (collectively, the “Sarbanes-Oxley Act”) have been
applicable to the Company, there is and has been no failure on the part of the
Company to comply in all material respects with any provision of the
Sarbanes-Oxley Act. The Company has taken all necessary actions to ensure that
it is in compliance with all provisions of the Sarbanes-Oxley Act that are in
effect and with which the Company is required to comply (including Section 402
related to loans) and is actively taking steps to ensure that it will be in
compliance with other provisions of the Sarbanes-Oxley Act not currently in
effect or which will become applicable to the Company. As of the date hereof,
there are no outstanding personal loans made, directly or indirectly, by the
Company to any director or executive officer of the Company.

 

-13-

 

 

(uu)         As of the respective dates of the Preliminary Offering Memorandum,
Pricing Disclosure Package and Final Offering Memorandum, the Company is a
“smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act.

 

Any certificate signed by any officer of the Company or any Subsidiary and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Company
and each of the Subsidiaries to each Initial Purchaser as to the matters covered
thereby.

 

Section 3.          Purchase, Sale and Delivery of the Notes. On the basis of
the representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, (a) the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers, acting
severally and not jointly, agree to purchase the Firm Notes in the respective
amounts set forth on Schedule 1 hereto from the Company at 97.00% of their
principal amount and (b) in the event and to the extent that the Initial
Purchasers shall exercise the election to purchase Optional Notes as provided
below, the Company agrees to issue and sell to the Initial Purchasers, at the
same purchase price set forth in clause (a) of this Section 3, and each of the
Initial Purchasers, acting severally and not jointly, agrees to purchase from
the Company that portion of the aggregate principal amount of the Optional Notes
as to which such election shall have been exercised (to be adjusted by the
Initial Purchasers so as to eliminate fractions of $1,000), in each case as set
forth opposite the name of such Initial Purchaser set forth on Schedule 1
hereto.

 

The Company hereby grants to the Initial Purchasers the right to purchase at
their election up to $18,750,000 in aggregate principal amount of the Optional
Notes, at the purchase price set forth in clause (a) of the first paragraph of
this Section 3. Any such election to purchase Optional Notes may be exercised
only by written notice from the Initial Purchasers to the Company, given within
a period of 30 calendar days after the date of this Agreement setting forth the
aggregate principal amount of Optional Notes to be purchased and the date on
which such Optional Notes are to be delivered, as determined by the Initial
Purchasers but in no event earlier than the Closing Date or, unless the Initial
Purchasers and the Company otherwise agree in writing, earlier than two or later
than 10 business days after the date of such notice (the “Option Closing Date”).

 

The Notes to be purchased by the Initial Purchasers hereunder will be
represented by one or more definitive global Notes in book-entry form which will
be deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Notes to the
Initial Purchasers for the account of each Initial Purchaser, against payment by
or on behalf of the Initial Purchasers of the purchase price therefor by wire
transfer (same day funds) to such account or accounts as the Company shall
specify prior to the Closing Date or the Option Closing Date, as the case may
be, or by such means as the parties hereto shall agree prior to the such date,
by causing DTC to credit the Notes to the account of Deutsche Bank Securities
Inc. at DTC. Such delivery of and payment for the Notes shall be made at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022 at
10:00 A.M., New York time, on December 16, 2014, or at such other place, time or
date as the Initial Purchasers, on the one hand, and the Company, on the other
hand, may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date.” The Company will cause the
certificates representing the Notes to be made available for checking and
packaging by the Initial Purchasers at the offices of Deutsche Bank Securities
Inc. in New York, New York, or at such other place as Deutsche Bank Securities
Inc. may designate, at least 24 hours prior to the Closing Date or the Option
Closing Date, as the case may be.

 

-14-

 

 

Section 4.          Covenants of the Company. The Company covenants and agrees
with each of the Initial Purchasers as follows:

 

(a)          Until the later of (i) the completion of the distribution of the
Notes by the Initial Purchasers, (ii) the Closing Date or (iii) any Option
Closing Date, the Company will not amend or supplement the Pricing Disclosure
Package and the Final Offering Memorandum (or any document incorporated by
reference therein) or otherwise distribute or refer to any Issuer Written
Communication or other written communication (as defined under Rule 405 of the
Act) that constitutes an offer to sell or a solicitation of an offer to buy the
Notes (other than the Pricing Disclosure Package, the Recorded Road Show and the
Final Offering Memorandum) or file any report with the Commission under the
Exchange Act unless the Initial Purchasers shall previously have been advised
and furnished a copy for a reasonable period of time prior to the proposed
amendment, supplement or report and as to which the Initial Purchasers shall
have given their consent. The Company will promptly, upon the reasonable request
of the Initial Purchasers or counsel for the Initial Purchasers, make any
amendments or supplements to the Pricing Disclosure Package and the Final
Offering Memorandum that may be necessary or advisable in connection with the
resale of the Notes by the Initial Purchasers.

 

(b)          The Company will cooperate with the Initial Purchasers in arranging
for the qualification of the Notes for offering and sale under the securities or
“Blue Sky” laws of which jurisdictions as the Initial Purchasers may designate
and will continue such qualifications in effect for as long as may be necessary
to complete the resale of the Notes; provided, however, that in connection
therewith, the Company shall not be required to qualify as a foreign corporation
or to execute a general consent to service of process in any jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

 

(c)          If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes, any event occurs or information becomes known as a
result of which the Pricing Disclosure Package and the Final Offering Memorandum
as then amended or supplemented would include any untrue statement of a material
fact, or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
if for any other reason it is necessary at any time to amend or supplement the
Pricing Disclosure Package and the Final Offering Memorandum to comply with
applicable law, the Company will promptly notify the Initial Purchasers thereof
and will prepare, at the expense of the Company, an amendment or supplement to
the Pricing Disclosure Package and the Final Offering Memorandum that corrects
such statement or omission or effects such compliance and (2) if at any time
prior to the Closing Date or the Option Closing Date, as the case may be, (i)
any event shall occur or condition shall exist as a result of which any of the
Pricing Disclosure Package and the Final Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or any
Issuer Written Communication would conflict with the Pricing Disclosure Package
and Final Offering Memorandum as then amended or supplemented.

 

-15-

 

 

(d)          The Company will advise the Initial Purchasers promptly, and
confirm such advice in writing, (i) of the issuance by any governmental or
regulatory authority of any order preventing or suspending the use of any of the
Pricing Disclosure Package, any Issuer Written Communication or the Final
Offering Memorandum or the initiation or threatening of any proceeding for that
purpose; (ii) of the occurrence or development of any event at any time prior to
the completion of the initial offering of the Securities as a result of which
any of the Pricing Disclosure Package, any Issuer Written Communication or the
Final Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when such Pricing Disclosure Package, Issuer Written Communication or
the Final Offering Memorandum is delivered to a purchaser, not misleading; and
(iii) of the receipt by the Company of any notice with respect to any suspension
of the qualification of the Notes for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
will use its reasonable best efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Pricing Disclosure Package, any
Issuer Written Communication or the Final Offering Memorandum or suspending any
such qualification of the Securities and, if any such order is issued, will
obtain as soon as possible the withdrawal thereof.

 

(e)          The Company will, without charge, provide to the Initial Purchasers
and to counsel for the Initial Purchasers as many copies of the Pricing
Disclosure Package, any Issuer Written Communication and the Final Offering
Memorandum or any amendment or supplement thereto as the Initial Purchasers may
reasonably request.

 

(f)          The Company will apply the net proceeds from the sale of the Notes
as set forth under “Use of Proceeds” in the Pricing Disclosure Package and the
Final Offering Memorandum.

 

(g)          For so long as any of the Notes remain outstanding during any
period in which the Company is not subject to and in compliance with Section 13
or 15(d) of the Exchange Act, the Company will furnish to the Initial Purchasers
copies of all reports and other communications (financial or otherwise)
furnished by the Company to the Trustee or to the holders of the Notes and, as
soon as available, copies of any reports or financial statements furnished to or
filed by the Company with the Commission or any national securities exchange on
which any class of securities of the Company may be listed.

 

(h)          None of the Company or any of its Affiliates will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Act) that could be integrated with the sale of the
Notes in a manner which would require the registration under the Act of the
Notes.

 

-16-

 

 

(i)          The Company will not, and will not permit any of the Subsidiaries
or their respective Affiliates or persons acting on their behalf to, (1) engage
in any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) in connection with the offering of the Notes
or (2) engage in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Act.

 

(j)          For so long as any of the Notes remain outstanding, the Company
will make available at its expense, upon request, to any holder of such Notes
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless the Company is then subject to Section 13
or 15(d) of the Exchange Act.

 

(k)          The Company will use its best efforts to permit the Notes to be
eligible for clearance and settlement through The Depository Trust Company.

 

(l)          During the period beginning on the date hereof and continuing to
the date that is 45 days after the Closing Date, without the prior written
consent of the Initial Purchasers, the Company will not offer, sell, contract to
sell or otherwise dispose of, except as provided hereunder, any securities of
the Company (or guaranteed by the Company) that are substantially similar to the
Notes.

 

(m)         The Company hereby agrees that, without the prior written consent of
the Initial Purchasers, it will not, during the period ending ninety (90) days
after the date hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell,
contract to sell, purchase, contract to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock; or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise; or
(iii) file any registration statement with the Commission relating to the
offering of any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock (other than a registration
statement on Form S-8). The restrictions contained in the preceding sentence
shall not apply to (1) the shares of common stock issuable upon the conversion
of the Notes to be sold hereunder, (2) the issuance of Common Stock upon the
exercise of options, warrants or other exchange rights as disclosed as
outstanding in the Preliminary Offering Memorandum, Pricing Disclosure Package
and Final Offering Memorandum, (3) the issuance of employee stock options not
exercisable during the Lock-Up Period and the grant of restricted stock awards
or restricted stock units pursuant to equity incentive plans described in the
Preliminary Offering Memorandum, Pricing Disclosure Package and Final Offering
Memorandum or (4) offers, issuances and sales of shares of Common Stock or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock in connection with any acquisition or strategic investment
(including any joint venture, strategic alliance or partnership) as long as (x)
the aggregate number of shares of Common Stock issued or issuable does not
exceed 15% of the number of shares of Common Stock outstanding immediately after
the issuance and sale of the Notes, and (y) each recipient of any such shares or
other securities agrees to restrictions on the resale of securities that are
consistent with the lock-up letters described in Section 6(i) hereof for the
remainder of the 90-day restricted period; for the avoidance of doubt, nothing
contained herein shall prevent the Company from entering into or announcing
during the Lock-Up Period any acquisition or strategic investment with aggregate
consideration in the form of equity securities in excess of 15% of the number of
shares of Common Stock outstanding immediately after the issuance and sale of
the Notes, provided that such excess equity securities consideration is not
actually transferred during the Lock-Up Period. Notwithstanding the foregoing,
if (x) during the period that begins on the date that is fifteen (15) calendar
days plus three (3) business days before the last day of the Lock-Up Period and
ends on the last day of the Lock-Up Period, the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
(y) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the sixteen (16) day period beginning on
the last day of the Lock-Up Period, then the restrictions imposed by this clause
shall continue to apply until the expiration of the date that is fifteen (15)
calendar days plus three (3) business days after the date on which the issuance
of the earnings release or the material news or material event occurs.

 

-17-

 

 

(n)          For a period of two years (calculated in accordance with
paragraph (d) of Rule 144 under the Act) following the date any Notes are
acquired by the Company or any of its Affiliates, none of the Company or any of
its Affiliates will sell any such Notes.

 

(o)          The Company shall use commercially reasonable efforts to cause the
Common Stock that is authorized to be issued by the Company as of the date
hereof to be listed on the NYSE MKT.

 

Section 5.          Expenses. The Company agrees to pay all costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated herein are consummated or this Agreement is
terminated pursuant to Section 10 hereof, including all costs and expenses
incident to (i) the printing, word processing or other production of documents
with respect to the transactions contemplated hereby, including any costs of
printing the Pricing Disclosure Package and the Final Offering Memorandum and
any amendment or supplement thereto, and any “Blue Sky” memoranda, (ii) all
arrangements relating to the delivery to the Initial Purchasers of copies of the
foregoing documents, (iii) the fees and disbursements of the counsel (including
local and special counsel), the accountants and any other experts or advisors
retained by the Company, (iv) preparation (including printing), authentication,
issuance and delivery to the Initial Purchasers of the Notes, (v) the
qualification of the Notes under state securities and “Blue Sky” laws, including
filing fees and fees and disbursements of counsel for the Initial Purchasers
relating thereto and in connection with the preparation of any “Blue Sky”
memoranda and any supplements thereto, (vi) expenses in connection with the
“roadshow” and any other meetings with prospective investors in the Notes
(except roadshow expenses incurred by the Initial Purchasers), (vii) fees and
expenses of the Trustee including fees and expenses of counsel, (viii) any stamp
or transfer taxes in connection with the original issuance, sale and initial
resale of the Notes and (ix) all other costs and expenses incident to the
performance by the Company of its obligations hereunder. If the sale of the
Notes provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 6 hereof is not
satisfied, because this Agreement is terminated pursuant to Section 10(a)(i) or
(ii) or because of any failure, refusal or inability on the part of the Company
to perform all obligations and satisfy all conditions on their part to be
performed or satisfied hereunder (other than solely by reason of a default by
the Initial Purchasers of their obligations hereunder after all conditions
hereunder have been satisfied in accordance herewith), the Company agrees to
promptly reimburse the Initial Purchasers upon demand for reasonable
out-of-pocket expenses (including reasonable and documented fees, disbursements
and charges of Latham & Watkins LLP, counsel for the Initial Purchasers) that
shall have been incurred by the Initial Purchasers in connection with the
proposed purchase and sale of the Notes.

 

-18-

 

 

Section 6.          Conditions of the Initial Purchasers’ Obligations. The
obligation of the Initial Purchasers to purchase and pay for the Notes shall, in
their sole discretion, be subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date or any Option Closing Date:

 

(a)          On the Closing Date and on any Option Closing Date, the Initial
Purchasers shall have received the opinion, dated as of such Closing Date or
Option Closing Date and addressed to the Initial Purchasers, of Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo PC, counsel for the Company, in the form of
Annex B hereto.

 

(b)          On the Closing Date or any Option Closing Date, the Initial
Purchasers shall have received the opinion, in form and substance satisfactory
to the Initial Purchasers, dated as of such Closing Date or Option Closing Date,
as the case may be, and addressed to the Initial Purchasers, of Latham & Watkins
LLP, counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Latham & Watkins
LLP shall have received and may rely upon such certificates and other documents
and information as it may reasonably request to pass upon such matters.

 

(c)          On the date hereof, the Initial Purchasers shall have received from
EisnerAmper LLP a comfort letter dated the date hereof, in form and substance
satisfactory to counsel for the Initial Purchasers with respect to the audited
and any unaudited financial information in the Pricing Disclosure Package. On
the Closing Date and any Option Closing Date, the Initial Purchasers shall have
received from the Independent Accountants a comfort letter dated the Closing
Date or the Option Closing Date, as the case may be, in form and substance
satisfactory to counsel for the Initial Purchasers, which shall refer to the
comfort letter dated the date hereof and reaffirm or update as of a more recent
date, the information stated in the comfort letter dated the date hereof and
similarly address the audited and any unaudited financial information in the
Final Offering Memorandum.

 

(d)          The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the Time of Execution and on
and as of the Closing Date and any Option Closing Date as if made on and as of
such Closing Date or Option Closing Date; the statements of the Company’s
officers made pursuant to any certificate delivered in accordance with the
provisions hereof shall be true and correct on and as of the date made and on
and as of such Closing Date or Option Closing Date; the Company shall have
performed all covenants and agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date or
Option Closing Date; and, except as described in the Pricing Disclosure Package
and the Final Offering Memorandum (exclusive of any amendment or supplement
thereto after the date hereof), subsequent to the date of the most recent
financial statements in such Pricing Disclosure Package and the Final Offering
Memorandum, there shall have been no event or development, and no information
shall have become known, that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.

 

-19-

 

 

(e)          The sale of the Notes hereunder shall not be enjoined (temporarily
or permanently) on the Closing Date or any Option Closing Date.

 

(f)          Subsequent to the date of the most recent financial statements in
the Pricing Disclosure Package and the Final Offering Memorandum (exclusive of
any amendment or supplement thereto after the date hereof), none of the Company
or any of the Subsidiaries shall have sustained any loss or interference with
respect to its business or properties from fire, flood, hurricane, accident or
other calamity, whether or not covered by insurance, or from any strike, labor
dispute, slow down or work stoppage or from any legal or governmental
proceeding, order or decree, which loss or interference, individually or in the
aggregate, has or would be reasonably likely to have a Material Adverse Effect.

 

(g)          The Initial Purchasers shall have received a certificate of the
Company, dated the Closing Date and any Option Closing Date, as the case may be,
signed on behalf of the Company by its Chairman of the Board, President or any
Senior Vice President and the Chief Financial Officer, to the effect that:

 

(i)          the representations and warranties of the Company contained in this
Agreement are true and correct on and as of the Time of Execution and on and as
of such Closing Date or Option Closing Date, and the Company has performed all
covenants and agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date or Option
Closing Date;

 

(ii)         at such Closing Date or Option Closing Date, since the date hereof
or since the date of the most recent financial statements in the Pricing
Disclosure Package and the Final Offering Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), no event or development has
occurred, and no information has become known, that, individually or in the
aggregate, has or would be reasonably likely to have a Material Adverse Effect;
and

 

(iii)        the sale of the Notes hereunder has not been enjoined (temporarily
or permanently).

 

(h)          An application for the listing of the Common Stock that the Company
is authorized to issue as of the date hereof shall have been submitted to the
NYSE MKT.

 

(i)          The Company shall have caused each executive officer, director and
shareholder of the Company set forth on Schedule 3 hereto to execute and deliver
to the Initial Purchasers, on or prior to the date of this Agreement, a letter
or letters, substantially in the form attached hereto as Annex C (the “Lock-up
Agreement”).

 

(j)          The Company shall have amended its asset-based revolving senior
secured credit facility with General Electric Capital Corporation, as agent for
GE Capital Bank, in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

-20-

 

 

On or before the Closing Date and any Option Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
further documents, certificates, letters and schedules or instruments relating
to the business, corporate, legal and financial affairs of the Company and the
Subsidiaries as they shall have heretofore reasonably requested from the
Company.

 

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Company shall furnish to
the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.

 

Section 7.          Offering of Notes; Restrictions on Transfer. Each of the
Initial Purchasers agrees with the Company (as to itself only) that (i) it has
not and will not solicit offers for, or offer or sell, the Notes by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Act; and (ii) it will solicit offers for the
Notes only from, and will offer the Notes only to persons whom the Initial
Purchasers reasonably believe to be qualified institutional buyers within the
meaning of Rule 144A under the Securities Act (a “QIB”) or, if any such person
is buying for one or more institutional accounts for which such person is acting
as fiduciary or agent, only when such person has represented to the Initial
Purchasers that each such account is a QIB, to whom notice has been given that
such sale or delivery is being made in reliance on Rule 144A, and, in each case,
in transactions under Rule 144A.

 

Section 8.          Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, and Affiliates of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon the following:

 

(i)          any untrue statement or alleged untrue statement of any material
fact contained in the Pricing Disclosure Package, any Issuer Written
Communication or Final Offering Memorandum or any amendment or supplement
thereto; or

 

(ii)         the omission or alleged omission to state, in the Pricing
Disclosure Package, any Issuer Written Communication or the Final Offering
Memorandum or any amendment or supplement thereto, a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

 

-21-

 

 

and will reimburse, as incurred, the Initial Purchasers and each such
controlling person, director, officer, employee, and Affiliate for any legal or
other expenses incurred by the Initial Purchasers or such controlling person,
director, officer, employee, Affiliate and agent in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action; provided,
however, the Company will not be liable in any such case to the extent that any
such loss, claim, damage, or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Pricing Disclosure Package or Final Offering Memorandum or any amendment or
supplement thereto in reliance upon and in conformity with written information
concerning the Initial Purchasers furnished to the Company by the Initial
Purchasers through Deutsche Bank Securities Inc. specifically for use therein,
it being understood and agreed that the only such information furnished by or on
behalf of any Initial Purchaser consists of the information described as such in
Section 11 hereof. The indemnity provided for in this Section 8 will be in
addition to any liability that the Company may otherwise have to the indemnified
parties. The Company shall not be liable under this Section 8 for any settlement
of any claim or action effected without its prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.

 

(b)          Each Initial Purchaser, severally and not jointly, agrees to
indemnify and hold harmless the Company, its directors, its officers and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or any such director, officer or controlling
person may become subject under the Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Pricing Disclosure Package or
Final Offering Memorandum or any amendment or supplement thereto, or (ii) the
omission or the alleged omission to state a material fact in the Pricing
Disclosure Package or Final Offering Memorandum or any amendment or supplement
thereto, or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser, furnished
to the Company by the Initial Purchasers through Deutsche Bank Securities Inc.
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 11 hereof; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses incurred by the Company or any such
director, officer or controlling person in connection with investigating or
defending against or appearing as a third party witness in connection with any
such loss, claim, damage, liability or action in respect thereof. The indemnity
provided for in this Section 8 will be in addition to any liability that the
Initial Purchasers may otherwise have to the indemnified parties. The Initial
Purchasers shall not be liable under this Section 8 for any settlement of any
claim or action effected without their consent, which shall not be unreasonably
withheld.

 

-22-

 

 

(c)          Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 8, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 8, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraphs (a) or (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel (including local counsel)
satisfactory to such indemnified party; provided, however, that if (i) the use
of counsel (including local counsel) chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be one or more
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party,
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action, or (iv) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party, then, in each such case, the indemnifying party shall
not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel (including local counsel) to defend such
action on behalf of such indemnified party or parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless the indemnified
party shall have employed separate counsel in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that in connection
with such action the indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) in any one action
or separate but substantially similar actions in the same jurisdiction arising
out of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of paragraph (a) of this Section 8 or the Company in the
case of paragraph (b) of this Section 8, representing the indemnified parties
under such paragraph (a) or paragraph (b), as the case may be, who are parties
to such action or actions). All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred. After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld,
conditioned or delayed), unless such indemnified party waived in writing its
rights under this Section 8, in which case the indemnified party may effect such
a settlement without such consent. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement or
compromise of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party, or indemnity could have been
sought hereunder by any indemnified party, unless such settlement (A) includes
an unconditional written release of the indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

 

-23-

 

 

(d)          In circumstances in which the indemnity agreement provided for in
the preceding paragraphs of this Section 8 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties on the one hand
and the indemnified party on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company on the one hand and any Initial Purchaser on
the other shall be deemed to be in the same proportion as the total proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by such Initial Purchaser. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand, or such Initial Purchaser on the other,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission or alleged statement or
omission, and any other equitable considerations appropriate in the
circumstances. The Company and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director, officer, employee, Affiliate and agent
and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company. The Initial Purchasers’ obligations to
contribute pursuant to his paragraph (d) are several to their respective
purchase obligations and not joint.

 

-24-

 

 

Section 9.          Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company, its
officers and the Initial Purchasers set forth in this Agreement or made by or on
behalf of them pursuant to this Agreement shall remain in full force and effect,
regardless of (i) any investigation made by or on behalf of the Company, any of
its officers or directors, the Initial Purchasers or any controlling person
referred to in Section 8 hereof and (ii) delivery of and payment for the Notes.
The respective agreements, covenants, indemnities and other statements set forth
in Sections 5, 8, 9 and 14 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement.

 

Section 10.         Termination. (a) This Agreement may be terminated in the
sole discretion of the Initial Purchasers by notice to the Company given prior
to the Closing Date in the event that the Company shall have failed, refused or
been unable to perform all obligations and satisfy all conditions on its part to
be performed or satisfied hereunder at or prior thereto or, if at or prior to
the Closing Date,

 

(i)          any of the Company or the Subsidiaries shall have sustained any
loss or interference with respect to its businesses or properties from fire,
flood, hurricane, accident or other calamity, whether or not covered by
insurance, or from any strike, labor dispute, slow down or work stoppage or any
legal or governmental proceeding, which loss or interference has had or has a
Material Adverse Effect, or there shall have been any event or development that,
individually or in the aggregate, has or could be reasonably likely to have a
Material Adverse Effect (including without limitation a change in control of the
Company or the Subsidiaries), except in each case as described in the Pricing
Disclosure Package and the Final Offering Memorandum (exclusive of any amendment
or supplement thereto);

 

(ii)          trading in securities of the Company or in securities generally on
the New York Stock Exchange, American Stock Exchange or the NASDAQ Global Market
shall have been suspended or materially limited or minimum or maximum prices
shall have been established on any such exchange or market;

 

(iii)        a banking moratorium shall have been declared by New York or United
States authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; or

 

(iv)        there shall have been (A) an outbreak or escalation of hostilities
between the United States and any foreign power, or (B) an outbreak or
escalation of any other insurrection or armed conflict involving the United
States or any other national or international calamity or emergency, or (C) any
material change in the financial markets of the United States which, in the case
of (A), (B) or (C) above and in the sole judgment of the Initial Purchasers,
makes it impracticable or inadvisable to proceed with the offering or the
delivery of the Notes as contemplated by the Pricing Disclosure Package and the
Final Offering Memorandum.

 

(b)          Termination of this Agreement pursuant to this Section 10 shall be
without liability of any party to any other party except as provided in
Section 9 hereof.

 

-25-

 

 

Section 11.         Information Supplied by the Initial Purchasers. The
statements set forth in the third sentence of the tenth paragraph, and the
eleventh and fourteenth paragraphs under the heading “Plan of Distribution” in
the Preliminary Offering Memorandum and the Final Offering Memorandum (to the
extent such statements relate to the Initial Purchasers) constitute the only
information furnished by the Initial Purchasers to the Company for the purposes
of Sections 2(a) and 8 hereof.

 

Section 12.         Default by Initial Purchasers.

 

If on the Closing Date any Initial Purchaser shall fail to purchase and pay for
the portion of the Notes which such Initial Purchaser has agreed to purchase and
pay for on such date (otherwise than by reason of any default on the part of the
Company), you, as Initial Purchasers, shall use your reasonable efforts to
procure within 36 hours thereafter one or more of the other Initial Purchasers,
or any others, to purchase from the Company such amounts as may be agreed upon
and upon the terms set forth herein, the Notes which the defaulting Initial
Purchaser or Initial Purchasers failed to purchase. If during such 36 hours you,
as such Initial Purchasers, shall not have procured such other Initial
Purchasers, or any others, to purchase the Notes agreed to be purchased by the
defaulting Initial Purchaser or Initial Purchasers, then (a) if the aggregate
number of shares with respect to which such default shall occur does not exceed
10% of the Notes to be purchased on the Closing Date, the other Initial
Purchaser shall be obligated, severally, in proportion to the respective numbers
of Notes which it is obligated to purchase hereunder, to purchase the Notes
which such defaulting Initial Purchaser or Initial Purchasers failed to
purchase, or (b) if the aggregate number of Notes with respect to which such
default shall occur exceeds 10% of the Notes to be purchased on the Closing
Date, the Company or you as the Initial Purchasers will have the right, by
written notice given within the next 36-hour period to the parties to this
Agreement, to terminate this Agreement without liability on the part of the
non-defaulting Initial Purchaser or of the Company except to the extent provided
in Sections 5 and 8 hereof. In the event of a default by any Initial Purchaser
or Initial Purchasers, as set forth in this Section 12, the Closing Date, may be
postponed for such period, not exceeding seven days, as you, as Initial
Purchasers, may determine in order that the required changes in the Pricing
Disclosure Package or the Final Offering Memorandum or in any other documents or
arrangements may be effected. The term “Initial Purchaser” includes any person
substituted for a defaulting Initial Purchaser. Any action taken under this
Section 12 shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement

 

Section 13.         Notices. All communications hereunder shall be in writing
and, if sent to the Initial Purchasers, shall be mailed or delivered to Deutsche
Bank Securities Inc., 60 Wall Street, New York, New York 10005, Attention:
Equity Capital Markets, Second Floor (fax: (212) 797-4877), with a copy to the
attention of the General Counsel, 36th Floor (fax: (212) 797-4561), and to J.P.
Morgan Securities LLC, 383 Madison Avenue, New York, New York 10179, Attention:
Equity-Linked Capital Markets; if sent to the Company, shall be mailed or
delivered to the Company at IGI Laboratories, Inc., 105 Lincoln Ave., PO Box
687, Buena, NJ 08310, Attention: Jason Grenfell-Gardner (fax: (856)-697-2259)
with a copy to Mintz, Levin, Cohn, Ferris, Glovsky, and Popeo, P.C., 666 Third
Avenue, New York, NY 10017, Attention: Joel I. Papernik, Esq.

 

-26-

 

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

Section 14.         Successors. This Agreement shall inure to the benefit of and
be binding upon the Initial Purchasers, the Company and their respective
successors and legal representatives, and nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained; this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company contained in Section 8 of this Agreement
shall also be for the benefit of the directors, officers, employees, Affiliates
and agents of each Initial Purchaser and any person or persons who control the
Initial Purchasers within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act and (ii) the indemnities of the Initial Purchasers contained in
Section 8 of this Agreement shall also be for the benefit of the directors of
the Company, its officers and any person or persons who control the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act.
No purchaser of Notes from the Initial Purchasers will be deemed a successor
because of such purchase.

 

Section 15.         APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY
PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW.

 

Section 16.         No Advisory or Fiduciary Responsibility. The Company
acknowledges and agrees that (i) the purchase and sale of the Notes pursuant to
this Agreement is an arm’s-length commercial transaction between the Company, on
the one hand, and the Initial Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Initial
Purchaser is acting solely as a principal and not the agent or fiduciary of the
Company, (iii) no Initial Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that any Initial Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

-27-

 

 

Section 17.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

-28-

 

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Initial
Purchasers.

 

  Very truly yours,       IGI LABORATORIES, INC.         By: /s/ Jenniffer
Collins     Name: Jenniffer Collins     Title: Chief Financial Officer

 

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

 

DEUTSCHE BANK SECURITIES INC.         By: /s/ Francis Windels     Name: Francis
Windels     Title: Managing Director         By: /s/ Faiz Khan     Name: Faiz
Khan     Title: Director         J.P. MORGAN SECURITIES LLC         By: /s/
Santosh Sreenivasan     Name: Santosh Sreenivasan     Title: Managing Director  

 

-29-

 

 

SCHEDULE 1

 

Initial Purchaser  Principal Amount of
Notes due 2019        Deutsche Bank Securities Inc.  $68,750,000.00  J.P. Morgan
Securities LLC  $56,250,000.00         Total  $125,000,000.00 

 

 

 

 

SCHEDULE 2

 

Subsidiaries

 

IGEN, Inc., a Delaware corporation

IGI Labs, Inc. a Delaware corporation

 

 

 

 

SCHEDULE 3

 

List of persons executing lock-up agreements

 

Jason Grenfell-Gardner

Narendra N. Borkar

Bhaskar Chaudhuri

James C. Gale

Steven H. Koehler

Jenniffer Collins

Life Sciences Opportunities Fund II, L.P.

Life Sciences Opportunities Fund (Institutional) II, L.P.

 

 

 

 

 

ANNEX A

 

1.Additional Time of Execution Information

 

Pricing Term Sheet

 

 

 

 

ANNEX B

 

Form of Opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo PC

 

 

 

 

ANNEX C

 

Form of Lock-up Agreement

 

Lock-Up Agreement

 

  December , 2014

 

IGI Laboratories, Inc.

 

Deutsche Bank Securities Inc.

J.P. Morgan Securities LLC

c/o Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

 

Ladies and Gentlemen:

 

This Lock-Up Agreement is being delivered to you in connection with the proposed
Purchase Agreement (the “Purchase Agreement”) to be entered into among IGI
Laboratories, Inc., a Delaware corporation (the “Company”), and Deutsche Bank
Securities Inc. and J.P. Morgan Securities LLC, as the initial purchasers (the
“Initial Purchasers”), with respect to the proposed public offering (the
“Offering”) of convertible senior notes due 2019 (the “Notes”), convertible into
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”). Capitalized terms used and not otherwise defined herein shall have the
meanings given them in the Purchase Agreement.

 

In order to induce you to enter into the Purchase Agreement, the undersigned
agrees that, for a period (the “Lock-Up Period”) beginning on the date hereof
and ending on, and including, the date that is forty-five (45) days after the
date of the final prospectus supplement relating to the Offering, the
undersigned will not, without the prior written consent of the Initial
Purchasers, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or file (or participate in the filing of) a
registration statement with the Securities and Exchange Commission (the
“Commission”) in respect of, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder (the “Exchange Act”) with
respect to, any Common Stock or any other securities of the Company that are
substantially similar to Common Stock, or any securities convertible into or
exchangeable or exercisable for, or any warrants or other rights to purchase,
the foregoing, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Common Stock or any other securities of the Company that are substantially
similar to Common Stock, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
whether any such transaction is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise or (iii) publicly announce an
intention to effect any transaction specified in clause (i) or (ii).

 

 

 

 

The foregoing paragraph shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing with the Initial Purchasers to be bound by
the terms of this Lock-Up Agreement, (b) dispositions to any trust for the
direct or indirect benefit of the undersigned and/or the immediate family of the
undersigned, provided that such trust agrees in writing with the Initial
Purchasers to be bound by the terms of this Lock-Up Agreement, (c) transfers of
Common Stock or securities convertible into Common Stock on death by will or
intestacy; provided that any distributee thereof agrees in writing with the
Initial Purchasers to be bound by the terms of this Lock-Up Agreement, (d)
transfers of Common Stock to any affiliate of the undersigned without value,
provided such affiliate agrees in writing with the Initial Purchasers to be
bound by the terms of this Lock-Up Agreement, (e) sales pursuant to a sales plan
established pursuant to Rule 10b5-1 prior to the date hereof or (f) sales or
transfers of Common Stock solely in connection with the “cashless” exercise of
Company stock options outstanding on the date hereof for the purpose of
exercising such stock options (provided that any remaining Common Stock received
upon such exercise will be subject to the restrictions provided for in this
Lock-Up Agreement). For purposes of this paragraph, “immediate family” shall
mean the undersigned and the spouse, any lineal descendent, father, mother,
brother or sister of the undersigned.

 

Notwithstanding the foregoing, the undersigned may not transfer any shares of
Common Stock or other Company securities if the transfer triggers any filing or
reporting requirement or obligation or results in any other voluntary or
mandatory public disclosure, including but not limited to Form 4 of Section 16
of the Securities Exchange Act of 1934, as amended.

 

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the Offering. The
undersigned further agrees that, for the Lock-Up Period, the undersigned will
not, without the prior written consent of the Initial Purchasers, make any
demand for, or exercise any right with respect to, the registration of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock, or warrants or other rights to purchase Common Stock or any such
securities.

 

Notwithstanding the above, if (a) during the period that begins on the date that
is fifteen (15) calendar days plus three (3) business days before the last day
of the Lock-Up Period and ends on the last day of the Lock-Up Period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs; or (b) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen (16)
day period beginning on the last day of the Lock-Up Period, then the
restrictions imposed by this Lock-Up Agreement shall continue to apply until the
expiration of the date that is fifteen (15) calendar days plus three (3)
business days after the date on which the issuance of the earnings release or
the material news or material event occurs.

 

 

 

 

The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of shares of Common Stock.

 

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, or (ii) for any reason the Purchase Agreement shall be
terminated prior to the Closing Date (as defined in the Purchase Agreement),
this Lock-Up Agreement shall be terminated and the undersigned shall be released
from its obligations hereunder.

 

[signature page follows]

 

 

 

 

  Signature:           Print Name:  

 

 

